Report dismissed. Bond Liquor Store, Inc., brought this petition for a writ of certiorari to quash the action of the respondents, members of the alcoholic beverages control commission, in suspending the petitioner’s license under G. L. (Ter. Ed.) c. 138, § 23A, as appearing in St. 1950, c. 780, for an alleged violation of G. L. (Ter. Ed.) c. 93, §§ 14A-14K. The petition was brought in the Superior Court. See G. L. (Ter. Ed.) c. 213, § 1A, inserted by St. 1939, c. 257, § 1. Massachusetts Package Stores Association, Inc., and John Gilbert, Jr., Co., which were the complainants before the respondents, petitioned to intervene and their petition was allowed. The judge, upon request of the parties, reported the case, without decision, upon the petition, the petition to intervene, and the return, which included a transcript of the proceedings before the respondents. The case is not properly here. The power of a judge of the Superior Court to report certiorari proceedings to this court is conferred by G. L. (Ter. Ed.) c. 213, § IB, inserted by St. 1939, c. 257, § 1. By that section the report must be in the “manner provided in . . . [G. L. (Ter. Ed.) c. 231, § 111] if such proceedings are at law.’ ’ Since a writ of certiorari is a proceeding at law (Administrator of the Office of Price Administration v. Chook, 320 Mass. 187, 192), we must find the authority to report in § 111. Under that section a report is permitted in the following instances: (1) “after verdict, or after a finding of the facts by the court,” (2) upon the entry of “an interlocutory finding or order” where the judge is of opinion that the finding or order ought to be determined by the full court before any further proceedings in the trial court, and (3) “ where there is agreement as to all the material facts.” It is obvious that the report here does not come within any of these categories. See Scaccia v. Boston Elevated Railway, 308 Mass. 310, S. C. 317 Mass. 245; Members of Bakery & Confectionery Workers International Union v. Hall Baking Co. 320 Mass. 286, 290.